Citation Nr: 0514266	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 until April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

After reviewing the claims file, the Board finds that 
additional development is required prior to adjudication of 
the appeal.  First, it is noted that the Board contacted the 
United States Armed Service Center for Research of Unit 
Records (USASCRUR) in February 2003 in an attempt to verify 
one of the veteran's claimed stressors.  Specifically, 
USASCRUR was to provide any documentation of the veteran's 
participation in an investigation regarding the murder of a 
Captain between June 1969 and August 1969.  In a March 2003 
response, the United States Armed Services Center for Unit 
Records Research (CURR) explained that it had discontinued 
all research on behalf of U. S. Marine Corps veterans.  It 
was indicated that the request had been forwarded to the 
Headquarters, U. S. Marine Corps at Washington Navy Yard.  

Later in March 2003, the U. S. Marine Corps sent a letter to 
VA explaining that the request could not be processed in the 
format submitted.  Instructions were provided to re-submit 
the request.  VA followed such instructions and the request 
was resent in May 2003.  The claims file does not indicate 
any further response from the Headquarters of the U. S. 
Marine Corps.  As such information could potentially verify 
one of the veteran's stressors, it is critical to the claim.  
Therefore, an additional attempt should be made to obtain a 
response from the Headquarters of the U. S. Marine Corps.  

Additionally, it was noted at the veteran's April 2005 
hearing before the undersigned that the veteran was in 
receipt of Social Security benefits.  The veteran also 
indicated that he had seen a private psychiatrist in 
association with his Social Security claim.  (See hearing 
transcript at page 28).  Such records are not associated with 
the claims file.  Therefore, an effort should be made to 
procure such documents and associate them with the record. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the Headquarters, United 
States Marine Corps at the Marine Corps 
Historical Center, 1254 Charles Morris 
Street, SE, Washington Navy Yard, DC 
20374-5040, and request verification of 
the veteran's involvement (including 
testimony) in an investigation of the 
killing of a captain between June 3, 1969 
and August 3, 1969.  Also seek 
confirmation that the veteran might have 
participated on patrols even though he 
was not an infantryman.  Specify that 
this is a second request for such 
information and ask for a response as 
expeditiously as possible.  An 
unsuccessful response must be documented 
in the claims file.  

2.  Contact the Social Security 
Administration (SSA) and request a copy 
of any disability determination made 
regarding the veteran from 2001 onward.  
Copies of any documentation considered in 
association with the veteran's claim, to 
include private psychiatric evaluations, 
should be included.  An unsuccessful 
search should be clearly documented in 
the record.  

3.  If any additional evidence is 
received, as a result of the above 
actions or otherwise, then the RO must 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



